Citation Nr: 0936641	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 
1972, including service in the Republic of Vietnam from 
January 1970 to November 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim. 

At his May 2009 hearing, the Veteran made contentions 
regarding service connection for tinnitus.  This matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's hearing loss was incurred in, or caused by, his 
active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this decision, the Board grants service 
connection for bilateral hearing loss.  This award represents 
a complete grant of the benefit sought on appeal.  Thus, any 
deficiency in VA's compliance is deemed to be harmless error, 
and any further discussion of VA's responsibilities is not 
necessary.  

The Veteran contends that his hearing loss was incurred 
during, or aggravated by, military service as a result of 
noise exposure.  Specifically, the Veteran has reported that 
he was exposed to heavy artillery noise while serving in the 
artillery unit, had no significant post-service noise 
exposure while working for a phone company, and has had 
progressively worsening hearing since separation from 
service.  The Veteran's DD-214 indicates that his duty 
assignment was in the artillery unit.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  As discussed below, 
however, there is no evidence in the Veteran's claims file of 
hearing loss within one year of separation from service in 
January 1972, so the presumptive provisions of 38 C.F.R. 
§3.307(a) and 3.309(a) for a chronic disease do not apply to 
this case.

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service treatment records reveal that the Veteran did not 
receive treatment for, or complain of, problems with his 
hearing during service.  Although the Veteran's in-service 
audiological examinations show a slight decrease in hearing 
acuity during service, they also indicate that the Veteran 
did not have hearing loss in accordance with VA standards at 
his November 1971 separation examination.  See 38 C.F.R. 
§ 3.385.

Post service, the Veteran sought treatment for hearing loss 
in March 2006 from Dr. Gregory S. Yordon.  A graph of the 
March 2006 audiogram has been associated with the claims 
file, but may not be interpreted by the Board.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may interpret graphical representations of 
audiometric data).  

The Veteran was afforded a VA audiological examination in 
June 2007.  At the outset of the examination report, the 
examiner indicated that he had reviewed the Veteran's file, 
noting that his in-service audiograms revealed hearing within 
normal limits and that his March 2006 private audiogram 
revealed mild to severe right ear hearing loss and mild to 
moderately severe left ear hearing loss.  The Veteran 
reported in-service noise exposure from combat and denied 
post-service occupational and recreational noise exposure.  
The March 2006 VA audiological testing results are as 
follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
40
85
95
105
LEFT
n/a
45
85
90
90

These results indicate that the Veteran had hearing loss in 
accordance with VA standards.  See 38 C.F.R. § 3.385.  Based 
on the audiological test results, the examiner diagnosed the 
Veteran with mild to profound bilateral sensorineural hearing 
loss and bilateral tinnitus.  The examiner also provided the 
opinion that the Veteran's hearing loss was less likely than 
not due to military noise exposure.  The examiner based this 
opinion on the fact that the Veteran's service treatment 
records indicated that he had normal hearing shortly before 
separation from service.     

In June 2009, the Veteran sought private treatment for his 
hearing loss from Dr. Morris L. Curry.  Dr. Curry diagnosed 
the Veteran with bilateral high frequency hearing loss and 
provided the opinion that the Veteran's hearing loss was 
mostly likely the result of noise exposure during military 
service.  Dr. Curry based this opinion on the fact that high 
frequency hearing loss is commonly caused by exposure to loud 
noises, particularly when sustained over a long period of 
time, and the fact that the Veteran did not have subsequent 
exposure to loud noise following military service.  

At his May 2009 hearing, the Veteran reported that, while 
service in Vietnam, he was assigned to the field artillery 
unit.  The Veteran stated that this duty assignment entailed 
going on fire missions during which he was exposed to small 
arms and machine gun firing for extended periods of time 
without hearing protection, and that after these missions, 
his ears would ring for hours at a time.  The Veteran also 
reported that, following separation from service, he worked 
as a phone lineman doing installation and repair, and was 
then promoted to a supervisory/managerial position.  He 
stated that there was no significant noise exposure in either 
of these positions.  Additionally, at the May 2009 hearing, 
the Veteran's wife reported that she had known the Veteran 
since before service, when he did not have any difficulty 
hearing, and that he had difficulty hearing as soon as he 
returned from service.  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's hearing loss was caused 
by in-service noise exposure.  The Veteran is competent to 
report the symptoms of tinnitus.  See  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007) (holding that lay testimony is 
competent to establish the presence of observable 
symptomatology).  Competent testimony is limited to that 
which the witness has actually observed and is within the 
realm of his personal knowledge.  Such knowledge comes to a 
witness through use of his senses-that which is heard, felt, 
seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 
(1994).  It is within the Veteran's realm of personal 
knowledge whether he has difficulty hearing.  Moreover, there 
is no reason to doubt the credibility of the Veteran in 
reporting exposure to noise during service.  His records are 
internally consistent, and it is facially plausible that he 
had significant exposure to noise while in service, 
especially given his exposure to gunfire noise in the 
artillery unit.  

Further, the Veteran's private doctor has provided the 
opinion that the most likely cause of the Veteran's hearing 
loss is his in-service noise exposure.  Although there is no 
indication that the Dr. Curry reviewed the Veteran's claims 
file prior to providing this opinion, he did have the benefit 
of the Veteran's verbal history regarding noise exposure, 
which was consistent with the evidence of record.  The Board 
finds the medical opinion of Dr. Curry to be probative as to 
the etiology of the Veteran's hearing loss.  The Board also 
acknowledges the June 2007 examiner's opinion that the 
Veteran's hearing loss is less likely than not due to in-
service noise exposure; however, because the examiner based 
his opinion on the lack of medical evidence of hearing loss 
during service and failed to acknowledge the Veteran's 
account of continued symptomatology since service, this 
opinion is of little probative value.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's reports, but instead relied on the service 
medical records to provide a negative opinion).  

Therefore, the Veteran meets all three elements required for 
service connection.  He currently has hearing loss.  
Additionally, the Veteran has consistently reported the 
incidents in service which caused this condition and the 
continuity of symptomatology since service, as is evidenced 
by his and his wife's testimony at the May 2009 hearing, his 
private treatment records, the June 2007 examination report, 
and his statements, and which is further bolstered by his in-
service assignment to the artillery unit.  Finally, the 
Veteran's private doctor, Dr. Curry, has attributed the 
Veteran's hearing loss to his time in service, thereby 
providing the necessary nexus between the claimed in-service 
injury and the present disability.  

Accordingly, applying the benefit of the doubt doctrine, the 
doubt is resolved in favor of the Veteran.  See 38 C.F.R. 
§ 3.102.  Therefore, the Veteran's claim for service 
connection for bilateral hearing loss is granted.  


ORDER

Service connection for hearing loss is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


